



Exhibit 10.26
SEVERANCE AGREEMENT
THIS AGREEMENT is entered into as of October 3, 2019 (the “Effective Date”) by
and between Brandi Galvin Morandi (the “Executive”) and EQUINIX, INC., a
Delaware corporation (the “Company”).
1.Term of Agreement.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of October 3, 2022 (the “Expiration Date”) or the
date the Executive’s employment with the Company terminates for a reason other
than a Termination as described in Section 4(d) or a Qualifying Termination as
described in Section 4(e); however, if a definitive agreement relating to a
Change in Control has been signed by the Company on or before October 3, 2022,
then this Agreement shall remain in effect through the earlier of:
(a)The date the Executive’s employment with the Company terminates for a reason
other than a Termination as described in Section 4(d) or a Qualifying
Termination as described in Section 4(e); or
(b)The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company for a
reason described in Sections 4(d) or 4(e), as applicable.
This Agreement shall renew automatically and continue in effect for three-year
periods measured from the initial Expiration Date, unless the Company provides
Executive notice of non-renewal at least six months prior to the date on which
this Agreement would otherwise expire.
2.Severance Payment.
(a)Severance Benefit in Event of a Termination. If the Executive is subject to a
Termination, then the Company shall pay the Executive 100% of his or her annual
base salary and target bonus (at the annual rate in effect immediately prior to
the actions that resulted in the Termination). The Executive will receive his or
her severance payment in a cash lump-sum which will be made within ten (10)
business days of the latest of the following dates:
(i)
the date of Executive’s Termination;

(ii)
the date of the Company’s receipt of the Executive’s executed General Release;
and

(iii)
the expiration of any rescission period applicable to the Executive’s executed
General Release.

(b)Severance Benefit in Event of a Qualifying Termination. If the Executive is
subject to a Qualifying Termination, then the Company shall pay the Executive
200% of his or her annual base salary and target bonus (at the annual rate in
effect immediately prior to the actions that resulted in the Qualifying
Termination). The Executive will receive his or her severance payment in a cash
lump-sum which will be made within ten (10) business days of the latest of the
following dates:
(i)
the date of Executive’s Qualifying Termination;

(ii)
the date of the Company’s receipt of the Executive’s executed General Release;
and

(iii)
the expiration of any rescission period applicable to the Executive’s executed
General Release.

(c)Health Care Benefit in Event of a Termination. If the Executive is subject to
a Termination, and if the Executive elects to continue his or her health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following the termination of his or her employment, then the Company
shall pay the Executive’s monthly premium under COBRA until the earliest of
(i) the close of the twelve (12)-month period following cessation of his or her
employment or (ii) the expiration of the Executive’s continuation coverage under
COBRA.
(d)Health Care Benefit in Event of a Qualifying Termination. If the Executive is
subject to a Qualifying Termination, and if the Executive elects to continue his
or her health insurance coverage under COBRA following the termination of his or
her employment, then the Company shall pay the Executive’s monthly premium under
COBRA until the earliest of (i) the close of the twenty four (24)-month period
following cessation of his or her employment or (ii) the expiration of the
Executive’s continuation coverage under COBRA.
(e)General Release. Any other provision of this Agreement notwithstanding,
Subsections (a) - (d) above shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and (ii) has agreed not to prosecute any legal
action or other proceeding based upon any of such claims. The release must be in
the form prescribed by the Company, without alterations. The Company will
deliver the form to the Executive within 30 days after the Executive’s
Separation. The Executive must execute and return the release within 21 days
from receipt of the form.
(f)Section 409A. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), if the Company determines that Executive is a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of a
Separation, then (i) the severance benefits under Sections 2(a) and 2(b), to the
extent that they are subject to Section 409A





--------------------------------------------------------------------------------





of the Code, will commence during the seventh month after the Executive’s
Separation and (ii) any amounts that otherwise would have been paid during the
first six months after a Separation will be paid in a lump sum on the earliest
practicable date permitted by Section 409A(a)(2) of the Code. If a severance
payment is considered deferred compensation under Code Section 409A, then the
Executive will receive his or her severance payment in a cash lump-sum which
will be made on the 60th day following Executive’s Termination (or, if such day
is not a business day, on the first business day thereafter).
3.Covenants.
(a)Non-Solicitation. During the Executive’s employment with the Company and
during the twelve-month period following his or her cessation of employment, the
Executive shall not directly or indirectly, personally or through others,
solicit or attempt to solicit the employment of any employee or consultant of
the Company or any of the Company’s affiliates, whether on the Executive’s own
behalf or on behalf of any other person or entity. The Executive and the Company
agree that this provision is reasonably enforced as to any geographic area in
which the Company conducts its business.
(b)Non-Competition. The Executive agrees that, during his or her employment with
the Company, he or she shall not engage in any other employment, consulting or
other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.
(c)Cooperation and Non-Disparagement. The Executive agrees that, during the
twelve-month period following his or her cessation of employment, he or she
shall cooperate with the Company in every reasonable respect and shall use his
or her best efforts to assist the Company with the transition of Executive’s
duties to his or her successor. The Executive further agrees that, during this
twelve-month period, he or she shall not in any way or by any means disparage
the Company, the members of the Company’s Board of Directors or the Company’s
officers and employees.
4.Definitions.
(a)Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean the Executive’s unauthorized use or disclosure of trade secrets which
causes material harm to the Company, the Executive’s conviction of, or a plea of
“guilty” or “no contest” to, a felony, or the Executive’s gross misconduct.
(b)Definition of “Change in Control.” For all purposes under this Agreement,
“Change in Control” shall mean:
(i)
The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (x) the continuing or surviving entity and (y) any direct or indirect
parent corporation of such continuing or surviving entity;

(ii)
The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(iii)
A change in the composition of the Board, as a result of which fewer than 50% of
the incumbent directors are directors who either (x) had been directors of the
Company on the date 24 months prior to the date of the event that my constitute
a Change in Control (the “original directors”) or (y) were elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the aggregate of the original directors who were still in office at the time of
the election or nomination and the directors whose election or nomination was
previously so approved; or

(iv)
Any transaction as a result of which any person is the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), director or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this paragraph (iv), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (x) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (y) a corporation owned directly or
indirectly by the stockholder of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c)Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean (i) a material diminution in the Executive’s authority,
duties or responsibilities; (ii) a material reduction in Executive’s level of
compensation (including base salary and target bonus) other than pursuant to a
Company-wide reduction of compensation where the reduction affects the other
executive officers and Executive’s reduction is substantially equal, on a
percentage basis, to the reduction of the other executive officers; or (iii) a
relocation of Executive’s place of employment by more than 30 miles, provided
and only if such change, reduction or relocation is effected by the Company
without Executive’s consent. For the Executive to receive the benefits under
this Agreement as a result of a voluntary resignation under this subsection (c),
all of the following





--------------------------------------------------------------------------------





requirements must be satisfied: (1) the Executive must provide notice to the
Company of his or her intent to assert Good Reason within 120 days of the
initial existence of one or more of the conditions set forth in subclauses (i)
through (iii); (2) the Company will have 30 days from the date of such notice to
remedy the condition and, if it does so, the Executive may withdraw his or her
resignation or may resign with no benefits; and (3) any termination of
employment under this provision must occur within eighteen (18) months of the
initial existence of one or more of the conditions set forth in subclauses (i)
through (iii). Should the Company remedy the condition as set forth above and
then one or more of the conditions arises again within twelve (12) months
following the occurrence of a Change in Control, the Executive may assert Good
Reason again subject to all of the conditions set forth herein.
(d)Definition of “Termination.” For all purposes under this Agreement,
“Termination” shall mean a Separation resulting from:
(i)
The Executive’s voluntary resignation of his or her employment for Good Reason;
or

(ii)
The Company’s termination of the Executive’s employment for any reason other
than Cause;

Provided, however, that a Termination doesn’t occur within the time periods
described for a Qualifying Termination, and therefore, does not qualify as a
Qualifying Termination. The Company shall determine in its sole discretion
whether any termination constitutes a Termination or Qualifying Termination for
the purposes of this Agreement. For the avoidance of doubt, the Executive’s
termination of employment may qualify as a Termination or a Qualifying
Termination, but not both.
(e)Definition of “Qualifying Termination.” For all purposes under this
Agreement, “Qualifying Termination” shall mean a Separation resulting from (i)
the Company’s termination of the Executive’s employment for any reason other
than Cause within twelve (12) months after a Change in Control or (ii) the
Executive’s voluntary resignation of his or her employment for Good
Reason between the date that is four (4) months following a Change in Control
and the date that is twelve (12) months following a Change in Control, provided
however, that the grounds for Good Reason may arise at any time within the
twelve (12) months following the Change in Control.
(f)Definition of Separation. For all purposes under this Agreement, “Separation”
shall mean a “separation from service,” as defined in the regulations under
Section 409A of the Code.
5.Successors.
(a)Company’s Successors. The Company shall require any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets, by an agreement in substance and form satisfactory to the Executive, to
assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets or which becomes bound by this Agreement by operation of law.
(b)Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
6.Golden Parachute Taxes
(a)Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 6(b) hereof, such Payments shall be either (A) provided in
full pursuant to the terms of this Agreement or any other applicable agreement,
or (B) provided as to such lesser extent which would result in no portion of
such Payments being subject to the Excise Tax (“Reduced Amount”), whichever of
the foregoing amounts, taking into account the applicable federal, state, local
and foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that Section 6(a)(ii)(B) above applies, then based on the
information provided to the Company by Independent Tax Counsel, the Company
shall reduce or eliminate the Payments in the following order, until the amounts
payable or distributable to Executive equals the Reduced Amount: (i) reduction
of cash payments; (ii) cancellation of accelerated vesting of equity awards
other than stock options; (iii) cancellation of accelerated vesting of stock
options; and (iv) reduction of other benefits paid to the Executive.





--------------------------------------------------------------------------------





In the event that acceleration of vesting is reduced, such acceleration of
vesting shall be cancelled in the reverse order of date of grant of the
Executive’s equity awards. In the event that cash payments or other benefits are
reduced, such reduction shall occur in reverse order beginning with payments or
benefits which are to be paid the farthest in time from the date of Independent
Tax Counsel’s determination under this Section. If the Internal Revenue Service
(the “IRS”) determines that any Payment is subject to the Excise Tax, then
Section 6(b) hereof shall apply, and the enforcement of Section 6(b) shall be
the exclusive remedy to the Company.
(b)    Adjustments. If, notwithstanding any reduction described in Section 6(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 6(b), Executive shall pay the Excise Tax.
7.Miscellaneous Provisions.
(a)Other Severance Arrangements. This Agreement supersedes any and all cash
severance arrangements under any prior separation, severance and salary
continuation arrangements, programs and plans which were previously offered by
the Company to the Executive, including severance or change in control severance
arrangements pursuant to an employment agreement or offer letter. In no event
shall any individual receive cash severance benefits under both this Agreement
and any other severance pay or salary continuation program, plan or other
arrangement with the Company.
(b)Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
(c)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(d)Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.
(e)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.
(g)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than their choice-of-law provisions).





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


/s/ Brandi Galvin Morandi
Brandi Galvin Morandi    


EQUINIX, INC.
/s/ Charles Meyers
By: Charles Meyers
Title: President & CEO



